Jeffrey M. Feldman (AK Bar No. 7605029)
SUMMIT LAW GROUP PLLC
315 Fifth Avenue South, Suite 1000
Seattle, WA 98104-2682
Phone: (206) 676-7000
jeff@summitlaw.com

Ralph H. Palumbo (Pro Hac Vice)
Lynn M. Engel (Pro Hac Vice)
YARMUTH LLP
1420 Fifth Avenue, Suite 1400
Seattle, WA 98101
Phone: (206) 516-3800
rpalumbo@yarmuth.com
lengel@yarmuth.com

Attorneys for Bristol Bay Economic Development Corporation, Bristol Bay Native
Association, Inc., and Bristol Bay Reserve Association

Megan R. Condon (AK Bar No. 1810096)
Matthew N. Newman (AK Bar No. 1305023)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: (907) 276-0680
mcondon@narf.org
mnewman@narf.org

Attorneys for United Tribes of Bristol Bay

Scott Kendall (AK Bar No. 0405019)
HOLMES, WEDDLE & BARCOTT
701 W. 8th Avenue, #700
Anchorage, AK 99501
Phone: (907) 274-0666
smkendall@hwb-law.com

Attorney for Bristol Bay Regional Seafood Development Association, Inc.

Brian Litmans (AK Bar No. 0111068)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201



        Case 3:19-cv-00265-SLG Document 43 Filed 01/24/20 Page 1 of 7
Anchorage, AK 99501
Phone: (907) 276-4244
Email: blitmans@trustees.org
        kstrong@trustees.org

Attorneys for SalmonState, Alaska Center, Alaska Community Action on Toxics, Alaska
Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
McNeil River Alliance, National Parks Conservation Association, National Wildlife
Federation, Sierra Club, and Wild Salmon Center

Jacqueline M. Iwata (Pro Hac Vice)
Thomas D. Zimpleman (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th Street, N.W., Suite 300
Washington, DC 20005
Phone: (202) 289-2377
Email: jiwata@nrdc.org
       tzimpleman@nrdc.org

Joel R. Reynolds (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1314 2nd Street
Santa Monica, CA 90401
Phone: (310) 434-2300
Email: jreynolds@nrdc.org

Attorneys for Natural Resources Defense Council

Thomas S. Waldo (AK Bar No. 9007047)
Erin Whalen (AK Bar No. 1508067)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
Phone: (907) 586-2751
Email: twaldo@earthjustice.org
        ewhalen@earthjustice.org


Attorneys for Earthworks

Austin Williams (AK Bar No. 0911067)
TROUT UNLIMITED
3105 Lake Shore Drive, Suite 102B



        Case 3:19-cv-00265-SLG Document 43 Filed 01/24/20 Page 2 of 7
Anchorage, AK 99517
Tel.: 907.277.1590
Austin.Williams@tu.org

Paul A. Werner (Pro Hac Vice)
Steven P. Hollman (Pro Hac Vice)
Abraham J. Shanedling (Pro Hac Vice)
Rachelle P. Bishop (Pro Hac Vice)
SHEPPARD, MULLIN, RICHTER & HAMPTION LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, D.C. 20006-6801
Tel.: 202.747.1900
pwerner@sheppardmullin.com
shollman@sheppardmullin.com
ashanedling@sheppardmullin.com
rbishop@sheppardmullin.com

Attorneys for Trout Unlimited

                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

 BRISTOL BAY ECONOMIC DEVELOPMENT
 CORPORATION, et al.,                            Case No. 3:19-cv-00265-SLG

                                   Plaintiffs,

              v.

 CHRIS HLADICK
 U.S. Environmental Protection Agency, et al.,

                                   Defendants.


 SALMONSTATE, et al.,                            Case No. 3:19-cv-00267-SLG

                                   Plaintiffs,

              v.

 CHRIS HLADICK,



        Case 3:19-cv-00265-SLG Document 43 Filed 01/24/20 Page 3 of 7
 U.S. Environmental Protection Agency, et al.,

                                    Defendants.


 TROUT UNLIMITED,                                         Case No. 3:19-cv-00268-SLG

                                    Plaintiff,

              v.

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY, et al.,

                                    Defendants.



 PLAINTIFFS’ JOINT REQUEST FOR CONSOLIDATED ORAL ARGUMENT
     ON BOTH MOTION TO DISMISS AND SUMMARY JUDGMENT

      Pursuant to Local Rule 7.1(f), Plaintiffs jointly request consolidated oral argument

for both Defendants’ motion to dismiss and for Plaintiffs’ soon-to-be filed motion for

summary judgment. 1 Because the two motions present related issues and arguments, it

would be most efficient for the parties and the Court to hold consolidated oral argument

after the completion of briefing both motions.

      Therefore, Plaintiffs respectfully request that the Court schedule oral argument

after briefing on Plaintiffs’ summary judgment motion is complete.



      1
         Plaintiffs’ motion for summary judgment was complete and ready for filing on
January 16, 2020 as contemplated by the Court’s original scheduling order. But the
motion was held back, and a new schedule set, only because Defendants indicated just
prior to the filing that they wanted to add additional documents to the Administrative
Record. Thus, while the summary judgment motion has not yet been formally filed, the
arguments it will advance are known.


          Case 3:19-cv-00265-SLG Document 43 Filed 01/24/20 Page 4 of 7
            Respectfully submitted on this 24th day of January, 2020.


                                s/ Jeffrey M. Feldman
                                Jeffrey M. Feldman (AK Bar No. 7605029)
                                SUMMIT LAW GROUP PLLC

                                Ralph H. Palumbo (Pro Hac Vice)
                                Lynn M. Engel (Pro Hac Vice)
                                YARMUTH LLP

                                Attorneys for Bristol Bay Economic Development
                                Corporation, Bristol Bay Native Association, Inc., and
                                Bristol Bay Reserve Association

                                s/ Megan R. Condon
                                Megan R. Condon (AK Bar No. 1810096)
                                Matthew N. Newman (AK Bar No. 1305023)
                                NATIVE AMERICAN RIGHTS FUND

                                Attorneys for United Tribes of Bristol Bay

                                s/ Scott Kendall
                                Scott Kendall (AK Bar No. 0405019)
                                HOLMES, WEDDLE & BARCOTT

                                Attorney for Bristol Bay Regional Seafood
                                Development Association, Inc.

                                s/ Brian Litmans
                                Brian Litmans (AK Bar No. 0111068)
                                Katherine Strong (AK Bar No. 1105033)
                                TRUSTEES FOR ALASKA

                                Attorneys for SalmonState, Alaska Center, Alaska
                                Community Action on Toxics, Alaska Wilderness
                                League, Cook Inletkeeper, Defenders of Wildlife,
                                Friends of McNeil River, McNeil River Alliance,

Pls.’ Request for Oral Argument                                             Page 5
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 43 Filed 01/24/20 Page 5 of 7
                               National Parks Conservation Association, National
                               Wildlife Federation, Sierra Club, and Wild Salmon
                               Center

                               s/ Jacqueline M. Iwata
                               Jacqueline M. Iwata (Pro Hac Vice)
                               Thomas D. Zimpleman (Pro Hac Vice)
                               Joel R. Reynolds (Pro Hac Vice)
                               NATURAL RESOURCES DEFENSE COUNCIL

                               Attorneys for Natural Resources Defense Council

                               s/ Thomas S. Waldo
                               Thomas S. Waldo (AK Bar No. 9007047)
                               Erin Whalen (AK Bar No. 1508067)
                               EARTHJUSTICE

                               Attorneys for Earthworks

                               s/ Austin Williams
                               Austin Williams (AK Bar No. 0911067)
                               TROUT UNLIMITED

                               Paul A. Werner (Pro Hac Vice)
                               Steven P. Hollman (Pro Hac Vice)
                               Abraham J. Shanedling (Pro Hac Vice)
                               Rachelle P. Bishop (Pro Hac Vice)
                               SHEPPARD, MULLIN, RICHTER & HAMPTON
                               LLP

                               Attorneys for Trout Unlimited




Pls.’ Request for Oral Argument                                             Page 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 43 Filed 01/24/20 Page 6 of 7
                            CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I filed foregoing PLAINTIFFS’ JOINT
REQUEST FOR CONSOLIDATED ORAL ARGUMENT ON BOTH MOTION TO
DISMISS AND SUMMARY JUDGMENT using the Court’s CM/ECF system, which
serves copies on counsel of record.


                                                /s/ Heidi Helling




Pls.’ Request for Oral Argument                                             Page 7
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 43 Filed 01/24/20 Page 7 of 7
